DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-4 and 13-14 are objected to because of the following informalities.  Appropriate correction is required.
In claims 3 and 13, it is unclear how in claim 3 or claim 13, the claim requires the first outer edge and the second outer edge to be straight while in claim 1 or claim 12, respectively, the same first and second outer edges to be corrugated.  Please clarify.
	In claims 4 and 14, it is unclear how in claim 4 or claim 14, the claim requires the first inner edge and the second inner edge to be straight while in claim 1 or claim 12, respectively, the same first and second inner edges to be corrugated.  Please clarify.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 9-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0377647 (Fertig et al.) in view of Publication titled “A picogram and nanometer scale photonic crystal opto-mechanical cavity” by Eichenfield et al..

The only difference between the prior art and the claimed invention is the first mechanical beam comprises at least one of a first corrugated inner edge parallel to the longitudinal axis wherein the first corrugated inner edge forms a first inner oscillatory pattern, and a first corrugated outer edge parallel to the longitudinal axis wherein the first corrugated outer edge forms a first outer oscillatory pattern; the second mechanical beam comprises at least one of a second corrugated inner edge parallel to the longitudinal axis wherein the second corrugated inner edge forms a second inner oscillatory pattern, a second corrugated outer edge parallel to the longitudinal axis wherein the second corrugated outer edge forms a second outer oscillatory pattern.
First, Fertig et al. discloses, in paragraphs [0023],[0026],[0035], that the pair of photonic crystal mechanical beams 106,108 separated by the gap 107,109 constitute a “zipper opto-mechanical cavity”.  Hence, an artisan of ordinary skill in the art can interpret that the mechanical beams are corrugated in order to form a zipper opto-mechanical cavity.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the first mechanical beam comprises at least one of a first corrugated inner edge 
	With regards to claim 2, Fertig et al. further discloses a proof mass 104; the mechanical structure 100 is configured to suspend the proof mass in a frame 102; the circuit is further configured to determine an acceleration value based on the modulated optical signal guided by the set of mechanical beams such that the modulated optical signal is correlated with a displacement of the proof mass along the longitudinal axis relative to the frame (paragraphs [0024] to [0027]; Figures 3,5).
	With regards to claim 3, based on how and where one interpret the inner and outer edges, Eichenfield et al. further discloses the first mechanical beam comprises the first corrugated inner edge and a first straight outer edge parallel to the longitudinal axis; the second mechanical beam comprises the second corrugated inner edge and a second straight outer edge parallel to the longitudinal axis.  (See, as observed in Figures 1b,3c,3d,3f).
	With regards to claim 4, based on how and where one interpret the inner and outer edges, Eichenfield et al. further discloses the first mechanical beam comprises a first straight inner edge parallel to the longitudinal axis and the first corrugated outer edge; the second 
	With regards to claim 5, based on how and where one interpret the inner and outer edges, Eichenfield et al. further discloses the first mechanical beam comprises the first corrugated inner edge and the first corrugated outer edge; the second mechanical beam comprises the second corrugated inner edge and the second corrugated outer edge.  (See, as observed in Figures 1b,3c,3d).
	With regards to claim 6, Eichenfield et al. further discloses a width of the first mechanical beam is within a range from 300 nanometers (nm) and 3,000 nm; a width of the second mechanical beam is within a range from 300 nm to 3,000 nm; a width of the gap is within a range from 100 nm to 1,000 nm.  (See, page 4, lines 9-17)
	With regards to claim 9, Fertig et al. further discloses the modulating device is a first modulating device 520; the modulated optical signal is a first modulated optical signal; the mechanical structure is a first mechanical structure; the set of mechanical beams is a first set of mechanical beams 106; the gap is a first gap 107; the acceleration value is a first acceleration value; a second modulating device 570 configured to modulate the optical signal to obtain a second modulated optical signal; a second mechanical structure extending along the longitudinal axis such that the second mechanical structure comprising a second set of mechanical beams 108; the second set of mechanical beams are configured to suspend the proof mass in the frame and to guide the second modulated optical signal; the second set of mechanical beams includes a third mechanical beam 108A and a fourth mechanical beam 108B separated by a second gap 109; the circuit is further configured to determine a second acceleration value based on the second modulated optical signal guided by the second set of mechanical beams such that the second modulated optical signal is correlated with the displacement of the proof mass along the longitudinal axis relative to the frame.  At the same time, Eichenfield et al. further discloses the third mechanical beam comprises at least one of a 
	With regards to claim 10, Fertig et al. further discloses to determine the first acceleration value based on the first modulated optical signal; the circuit is further configured to receive, using a first photoreceiver, the first modulated optical signal; convert, using the first photoreceiver, the first modulated optical signal into a first electrical signal; process the first electrical signal to obtain a first processed electrical signal; transmit the first processed electrical signal to the first modulating device such that the first modulating device is configured to modulate the optical signal based on the first processed electrical signal; determine, based on the first processed electrical signal, the first acceleration value; to determine the second acceleration value based on the second modulated optical signal; the circuit is further configured to receive, using a second photoreceiver, the second modulated optical signal; convert, using the second photoreceiver, the second modulated optical signal into a second electrical signal; process the second electrical signal to obtain a second processed electrical signal; transmit the second processed electrical signal to the second modulating device such that the second modulating device is configured to modulate the optical signal based on the second processed electrical signal; determine, based on the second processed electrical signal, the second acceleration value; the circuit is further configured to determine, based on the first acceleration value and the second acceleration value, a third acceleration value indicative of a present acceleration of the accelerometer system.  (See, paragraphs [0037] to [0041]; Figures 3,5).
	With regards to claim 11, Fertig et al. further discloses the third acceleration value is up to 500,000 meters per second squared (m/s2).  (See, e.g. 50,000 gees; paragraph [0020]).

	With regards to claim 20, the claim is directed to a method claim and is commensurate in scope with the above apparatus claim 1 and is rejected for the same reasons as set forth above.  

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0377647 (Fertig et al.) in view of Publication titled “A picogram and nanometer scale photonic crystal opto-mechanical cavity” by Eichenfield et al. as applied to claim 1 above, and further in view of Publication titled “Si3N4 Nanobeam Optomechanical Crystals” by Grutter et al.
With regards to claim 7, Fertig et al., as modified by Eichenfield et al, further disclose the first mechanical beam comprises the first corrugated outer edge forming a first outer waveform relative to the longitudinal axis according to the first outer oscillatory pattern; an amplitude of the first outer waveform increases from a first outer amplitude value to a second outer amplitude value across a first portion of the first mechanical beam; the second mechanical beam comprises the second corrugated outer edge forming a second outer waveform relative to the longitudinal axis according to the second outer oscillatory pattern; an amplitude of the second outer waveform increases from the first outer amplitude value to the second outer amplitude value across a first portion of the second mechanical beam; the amplitude of the first outer waveform across a second portion of the first mechanical beam and the amplitude of the second outer waveform across a second portion of the second mechanical beam.
The only difference between the prior art and the claimed invention is one or more defects which introduce an optical cavity in the gap.
Grutter et al. discloses a nanobeam optomechanical crystal having an optomechanical crystal cavity where a photonic bandgap, the 1D photonic crystal structure forming the mirrors 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing one or more defects which introduce an optical cavity in the gap as suggested by Grutter et al. to the system of Fertig et al. as modified by Eichenfield et al to provide maximization of the radiation-pressure interaction between the localized optical and mechanical resonances so that the optical and mechanical quality factors be maximized.  (See, page 3, lines 19-24 of Grutter et al.).
	With regards to claim 8, Fertig et al., as modified by Eichenfield et al, further disclose  the first mechanical beam comprises the first corrugated inner edge forming a first inner waveform relative to the longitudinal axis according to the first inner oscillatory pattern; an amplitude of the first inner waveform increases from a first inner amplitude value to a second inner amplitude value across a first portion of the first mechanical beam; the second mechanical beam comprises the second corrugated inner edge forming a second inner waveform relative to the longitudinal axis according to the second inner oscillatory pattern; an amplitude of the second inner waveform increases from the first inner amplitude value to the second inner amplitude value across a first portion of the second mechanical beam; the amplitude of the first inner waveform across a second portion of the first mechanical beam and the amplitude of the second inner waveform across a second portion of the second mechanical beam
The only difference between the prior art and the claimed invention is one or more defects which introduce an optical cavity in the gap.
Grutter et al. discloses a nanobeam optomechanical crystal having an optomechanial crystal cavity where a photonic bandgap, the 1D photonic crystal structure forming the mirrors also provides a bandgap for mechanical waves - a photonic bandgap – such that the defect in the cavity region can also support localized mechanical resonances.  (See, page 3, lines 1-18).  

With regards to claims 17 and 18, the claims are commensurate in scope with the above apparatus claims 7,8, respectively, and are rejected for the same reasons as set forth above.

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN C KWOK/Primary Examiner, Art Unit 2861